Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





CLAIM OBJECTION
5. 	Claims 8, 16, 20 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9-14, 16 & 21-25 are also objected since they depend upon the above claims. 

Claim Rejection- 35 USC § 101 
6.                  Claim 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 26 set forth a “computer readable medium”.  However, the specification as originally filed does not explicitly define the computer readable medium.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

	Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7 & 15 &17 & 19 & 26  are rejected under 35 U.S.C. 103 as being unpatentable over Kalinli-Akbacak (Pub No. 2014/0112556) and further in view of Rappoport (Pub No. 2015/0193507). 
Regarding claim 7, Kalinli-Akbacak discloses a multi-modal emotion recognition device using artificial intelligence (Fig. 1A & 1B), comprising: a data input unit for receiving video data and voice data of a user (Para. 28-29: User speech input to speech recognition & Video image data to determine facial expression); a data pre-processing unit comprising a voice pre-processing unit for generating voice feature data from the voice data and a video pre-processing unit for generating one or more face feature data from the video data (Para. 20: Producing voice feature data and facial feature data & Para. 26: The linguistic features 111 include semantics, syntax, and lexical features can be extracted from a voice signal & Para. 29: Facial expressions and body gestures generated from video data ) & (Fig. 1A); a preliminary inference unit for generating situation determination data as to whether or not the user's situation changes (Para. 46-47: Emotional state changes) & (Fig. 1D: Multiple Inference to determine emotional state of a person based on video and voice data); and a main inference unit for generating at least one sub feature map based on the voice feature data or the face feature data, and inferring the user's emotion state based on the sub feature map and the situation determination data (Fig. 1B & 1D: AI interface-108 to determine emotional state based on different features) & (Para. 30 & 39: Sub feature map-mapping between the features based on the voice feature data or the face feature data).  
Kalinli-Akbacak does not explicitly discloses user’s situation changes according to a temporal sequence based on the video data.
In a similar field of endeavor, Rappoport discloses user’s situation changes according to a temporal sequence based on the video data (Para. 37-39:  The emotional states of multiple people over time or at a single time- temporal sequence & Para. 25: Video image captured & Para. 2: Video images stored on the memory and using the video data to determine person’s emotion).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the person’s emotion state determine of Rappoport’s disclosure with video and speech data processing system, as taught by Kalinli-Akbacak. Doing so would have resulted in effectively and successfully determine emotion state of a person based on facial data and system can determine emotion related queries based on the data. 
Regarding claim 19, Kalinli-Akbacak discloses a multi-modal emotion recognition method using artificial intelligence (Fig. 1A & 1B), comprising: a data input unit for receiving video data and voice data of a user (Para. 28-29: User speech input to speech recognition & Video image data to determine facial expression); a data pre-processing unit comprising a voice pre-processing unit for generating voice feature data from the voice data and a video pre-processing unit for generating one or more face feature data from the video data (Para. 20: Producing voice feature data and facial feature data & Para. 26: The linguistic features 111 include semantics, syntax, and lexical features can be extracted from a voice signal & Para. 29: Facial expressions and body gestures generated from video data) & (Fig. 1A); a preliminary inference unit for generating situation determination data as to whether or not the user's situation changes (Para. 46-47: Emotional state changes) & (Fig. 1D: Multiple Inference to determine emotional state of a person based on video and voice data); and a main inference unit for generating at least one sub feature map based on the voice feature data or the face feature data, and inferring the user's emotion state based on the sub feature map and the situation determination data (Fig. 1B & 1D: AI interface-108 to determine emotional state based on different features) & (Para. 30 & 39: Sub feature map-mapping between the features  based on the voice feature data or the face feature data).  
Kalinli-Akbacak does not explicitly discloses user’s situation changes according to a temporal sequence based on the video data.
In a similar field of endeavor, Rappoport discloses user’s situation changes according to a temporal sequence based on the video data (Para. 37-39:  The emotional states of multiple people over time or at a single time- temporal sequence & Para. 25: Video image captured & Para. 2: Video images stored on the memory and using the video data to determine person’s emotion).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the person’s emotion state determine of Rappoport’s disclosure with video and speech data processing system, as taught by Kalinli-Akbacak. Doing so would have resulted in effectively and successfully determine emotion state of a person based on facial data and system can determine emotion related queries based on the data. 
Regarding claim 26, Kalinli-Akbacak discloses a computer readable storage medium for storing computer program codes for performing a multi-modal emotion recognition method using artificial intelligence, the multi-modal emotion recognition method using artificial intelligence (Fig. 1A & 1B) comprising: a data input unit for receiving video data and voice data of a user (Para. 28-29: User speech input to speech recognition & Video image data to determine facial expression); a data pre-processing unit comprising a voice pre-processing unit for generating voice feature data from the voice data and a video pre-processing unit for generating one or more face feature data from the video data (Para. 20: Producing voice feature data and facial feature data & Para. 26: The linguistic features 111 include semantics, syntax, and lexical features can be extracted from a voice signal & Para. 29: Facial expressions and body gestures generated from video data) & (Fig. 1A); a preliminary inference unit for generating situation determination data as to whether or not the user's situation changes (Para. 46-47: Emotional state changes) & (Fig. 1D: Multiple Inference to determine emotional state of a person based on video and voice data); and a main inference unit for generating at least one sub feature map based on the voice feature data or the face feature data, and inferring the user's emotion state based on the sub feature map and the situation determination data (Fig. 1B & 1D: AI interface-108 to determine emotional state based on different features) & (Para. 30 & 39: Sub feature map-mapping between the features based on the voice feature data or the face feature data).  
Kalinli-Akbacak does not explicitly discloses user’s situation changes according to a temporal sequence based on the video data.
In a similar field of endeavor, Rappoport discloses user’s situation changes according to a temporal sequence based on the video data (Para. 37-39:  The emotional states of multiple people over time or at a single time- temporal sequence & Para. 25: Video image captured & Para. 2: Video images stored on the memory and using the video data to determine person’s emotion).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the person’s emotion state determine of Rappoport’s disclosure with video and speech data processing system, as taught by Kalinli-Akbacak. Doing so would have resulted in effectively and successfully determine emotion state of a person based on facial data and system can determine emotion related queries based on the data. 
Regarding claim 15, Kalinli-Akbacak discloses the main inference unit comprises a plurality of sub feature map generation unit for generating the plurality of sub feature maps for the voice feature data and the face feature data based on the voice feature data and the face feature data using a third learning model (Fig. 1D : Multiple learning module); a multi-modal feature map generation unit for generating a multi-modal feature map from the plurality of sub feature map with reference to the situation determination data; and an emotion recognition inference unit for inferring the emotion state based on the multi-modal feature map using a fourth learning model (Fig. 1B & 1D: AI interface-108 to determine emotional state based on different features) & (Para. 30 & 39: Sub feature map-mapping between the features based on the voice feature data or the face feature data) & (Para. 39-40).  
Regarding claim 17, Kalinli-Akbacak discloses the voice pre-processing unit comprises a voice correction module for correcting the voice data (Para. 21: Sound filters-Voice data correction); and a voice feature data extraction module for extracting the feature of the voice data that has passed the voice correction module to generate the voice feature data (Para. 21: Voice features data) & (Para. 23: From audio features to determine emotion)..  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648